United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                   August 8, 2003

                          FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                      Clerk


                                No. 03-20384



EDWARD BRIAN CAPETILLO,
                                               Petitioner-Appellant,

                                   versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                               Respondent-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas


                       (USDC No. H:02-CV-1974)

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Capetillo requests a certificate of appealability on several

issues.    We   decline    to   issue   the   requested   certificate     for

essentially the reasons stated by the district court in its careful

opinion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.